        Case 4:20-cr-00292-JM Document 112 Filed 07/21/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                          No. 4:20-CR-00292-JM

DELINDA ALLUMS

        ORDER MODIFYING PRETRIAL RELEASE CONDITIONS

      Today, Defendant Delinda Allums appeared with Federal Public Defender,

Christopher A. Tarver, for a bond revocation hearing. The Government was

represented by Assistant United States Attorney Kristin H. Bryant. Ms. Allums did

not contest the new violation in the petition for summons (Doc. 103).

      The Court accepted the parties’ proposal that Ms. Allums remain free on bond,

with modifications. Instead of chemical free living, Ms. Allums may continue her

current living arrangement. She must continue to participate in mental health

treatment and outpatient drug treatment as directed by her pretrial services officer.

All other bond conditions remain in effect.

      The motion to revoke (Doc. 103) is DENIED.
      IT IS SO ORDERED this 21st day of July, 2021.



                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE
